Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 6, 2017                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156516 & (3)                                                                                           David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  MICHAEL E. TINDALL,                                                                                                Justices
            Plaintiff,
  v                                                                SC: 156516
  ATTORNEY DISCIPLINE BOARD,
             Defendant.
  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The complaint for superintending control is considered, and relief is DENIED, because
  the Court is not persuaded that it should grant the requested relief.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 6, 2017
         s1003
                                                                              Clerk